             Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 1 of 29




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS


                                                         Case No. 5:21-cv-00229
WILLIAM KELSCH

                 Plaintiff,

        v.

GENERAL MOTORS LLC,

                 Defendant.                              JURY TRIAL DEMANDED




                              PLAINTIFF’S CLASS ACTION COMPLAINT



        Plaintiff William Kelsch (“Plaintiff”) brings this class action lawsuit against General

Motors LLC (“GM” or “Defendant”) on behalf of himself and all other similarly situated persons

who purchased or leased 2017–2019 model year Chevrolet Bolt EVs (hereafter “Chevrolet Bolt,”

“Chevy Bolt,” “Bolt” or “Class Vehicles”). Plaintiff alleges that the Class Vehicles are defective

and were deceptively marketed to consumers. Plaintiff seeks economic damages and other

appropriate relief as a result.
               Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 2 of 29




                                           INTRODUCTION

          1.       GM introduced the Chevrolet Bolt in early 2016, a plug-in, all-electric vehicle.

          2.       Electric vehicles offer the potential to be relatively environmentally-friendly and

provide savings on gas. However, these perks come with a trade-off: electric vehicles with a full

charge often travel a shorter distance than conventional gas-powered cars with a full tank of

gasoline. As such, the driving range of an electric vehicle’s battery, such as the Chevy Bolt, is

one of the most critical factors a consumer considers when purchasing any battery-charged

electric vehicle.

          3.       GM knew that electric car-buyers placed an emphasis on an electric car’s battery

range and marketed the Bolt accordingly. GM touted the Bolt’s battery as being “where it all

starts” and advertised an energy capacity of 60 kWh, which GM said allowed drivers to travel an

EPA-estimated 238 miles of range on a full charge.1

          4.       Unfortunately for consumers like Plaintiff, the Class Vehicles suffer from a

serious defect that, in order to avoid risk of fire, results in a severe loss of potential battery

mileage of the high voltage batteries. Specifically, when the high voltage batteries of 2017–2019

model year Bolts are charged to full, or very close to full, they pose a risk of fire (the “Battery

Defect”).2

          5.       The only “interim remedy” to reduce the risk of fire is a software update from

GM that limits the maximum state of charge to approximately 90% battery capacity (or less),

which thus reduces the mileage that these vehicles can otherwise travel on a full charge.



1
 https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2019.tab1.html (last visited
Feb. 17, 2021).
2
    https://my.chevrolet.com/how-to-support/safety/boltevrecall (last visited Feb. 17. 2021).
             Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 3 of 29




        6.       To achieve this “remedy,” Bolt owners and lessees must schedule a service

appointment with their local Chevrolet dealership to apply a software update to change the

vehicle charge settings. Until an owner is able to get to the dealership to have the patch installed,

a driver can modify the battery settings on the vehicle in order to limit the battery charge to 90%.

        7.       Despite being aware of serious battery problems with the Bolt, GM failed to

inform prospective Bolt owners and lessees that the vehicle is plagued with this dangerous

Battery Defect. As such, owners and lessees of the Class Vehicles are forced to decide between

the risk of a potentially fatal car fire or accept GM’s interim “remedy” which results in a

significant loss in vehicle range.

        8.       Before finally revealing the Battery Defect to Bolt owners and lessees in

November 2020, GM had for years been encouraging consumers to charge their batteries to

100% as a regular practice, something that apparently would have led customers to face an

increased fire risk.

        9.       Plaintiff brings this class action lawsuit on behalf of himself and a class of

similarly situated consumers who have purchased or leased one or more of the Class Vehicles

(the “Class” or “Class Members”).

        10.      Plaintiff and the Class seek redress for GM’s fraudulent concealment/fraud by

omission, GM’s breaches of express and implied warranties, and GM’s unjust enrichment.

        11.      Plaintiff and the Class seek actual damages, restitution, and equitable relief, as

well as statutorily-permitted reasonable attorneys’ fees and costs of suit and pre- and post-

judgment interest for GM’s misconduct related to the design, manufacture, marketing, sale, and

lease of Chevrolet Bolts. Plaintiff and the Class also seek punitive damages as a result of GM
          Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 4 of 29




knowingly introducing defective Class Vehicles into the marketplace and defrauding consumers

across the nation.

                                            PARTIES

A.      Plaintiff

        12.     Plaintiff Kelsch is an adult individual who resides in Cibolo, Guadalupe County,

Texas. In or around September 15, 2019, Plaintiff purchased a new 2019 Chevrolet Bolt from an

authorized dealership in San Antonio, Texas.

B.      Defendant General Motors

        13.     Defendant GM is a limited liability company organized under Delaware law with

its principal office located at 300 Renaissance Center, Detroit, Michigan 48265. Defendant

designs, tests, markets, manufactures, distributes, warrants, sells, and leases various vehicles

under several prominent brand names, including but not limited to Chevrolet, Buick, GMC, and

Cadillac in this district and throughout the United States.

                                          JURISDICTION

        14.     This Court has subject matter jurisdiction of this action pursuant to the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d), because: (i) there are 100 or more class

members, (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

interest and costs, and (iii) at least one Class Member is a citizen of a different state than

Defendant. This Court has supplemental jurisdiction over the state law claims asserted herein

pursuant to 28 U.S.C. § 1367.

        15.     This Court has personal jurisdiction over Defendant because it is present, licensed

to conduct business, and does conduct business regularly in this District; and Defendant has

sufficient contacts with this District.
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 5 of 29




       16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendant

regularly transacts business in this District, including sales and advertising, and Defendant is

subject to personal jurisdiction in this District. Additionally, a substantial part of the events

and/or omissions giving rise to the claims occurred within this District.

                                  FACTUAL ALLEGATIONS

A.     GM’s Marketing of the Bolt

       17.     Since its release, approximately 94,958 Chevy Bolts have been sold in the United

States, South Korea, Mexico, and Canada.3 In addition to price, a core consideration for electric

vehicle purchasers and lessees are the capacity and range of the car battery. Because charging

stations are not as easily located and ubiquitous as gas stations, an electric vehicle’s usefulness

depends in large part on the distance the vehicle can travel before needing a recharge. Electric

car buyers rely on the manufacturer’s representations about an electric vehicle’s ability to travel

on a single charge.

       18.     According to Car and Driver, electric vehicle range is “the all-important stat.”4

Because electric vehicles “can’t be driven nearly as far on a single charge as most gas-powered

cars can go on a tank of fuel[] [a]nd [because electric vehicle] batteries can’t be rejuiced in the

five minutes it takes to top up a car’s tank at a gas station,” increased range is one of the primary

consideration for purchasers or lessees or electric vehicles. (Id.)

       19.     GM knew about these battery capacity and range considerations and marketed the

Bolt accordingly. GM touted the battery as “where it all starts” and as making it possible to get

3
 See https://gmauthority.com/blog/gm/chevrolet/bolt-ev/chevrolet-bolt-ev-sales-numbers/ (last
visited Feb 17, 2021).
4
 https://www.caranddriver.com/shopping-advice/a32668797/ev-faqs/ (last visited Feb. 17,
2021).
           Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 6 of 29




drivers to the places they need to go.5 GM marketed the Class Vehicles as having an EPA-

estimated travel range of 238 miles without recharging. GM has maintained these representations

since it began marketing the Class Vehicles to the general public.

          20.    GM published this estimated travel range in several places, such as a GM

specifications sheet disclosing that the vehicle was able to maintain a driving range of an “EPA-

estimated 238 miles” and a “product information” fact sheet regarding the 2017 Bolt that

confirmed “an EPA-estimated 238 miles of range.” (Id.)

          21.    GM marketed the driving range as one of the Chevrolet Bolt’s main selling points,

stating in a 2016 press release that “[w]ith the vehicle’s EPA-estimated range of 238 miles,

owners can expect to go beyond their average daily driving needs — with plenty of range to

spare — in the 2017 Bolt EV . . . .”6

          22.    GM made these same or similar representations about the 2018 and 2019 model

Chevrolet Bolt, again marketing the vehicle as having an alleged EPA-estimated range of 238

miles.7

B.        The Chevrolet Bolt is Defective

          23.    The Chevy Bolt is equipped with a lithium-ion battery. Lithium-ion batteries are a

key component of electric vehicles due to their high energy efficiency, high power, and long life



5
 See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2017.tab1.html (last
visited Feb. 17, 2021).
6
 See https://media.chevrolet.com/media/us/en/chevrolet/home.detail.html/content/Pages/news/
us/en/2016/sep/0913-boltev.html (last visited Feb. 17, 2021)
7
 See https://media.chevrolet.com/media/us/en/chevrolet/vehicles/bolt-ev/2018.tab1.html;
https://media.chevrolet.com/media/ca/en/chevrolet/vehicles/Bolt-EV/2018.html;
https://media.chevrolet.com/media/ca/en/chevrolet/vehicles/Bolt-EV/2019.html (last visited Feb.
17, 2021).
          Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 7 of 29




cycle.8 The battery used in the Class Vehicles was produced by LG Chem, a subsidiary of LG,

in its South Korea facility.

       24.     Since the lithium-ion battery serve as the Bolt’s only power source, consumers

must rely on the capacity and safety of the lithium-ion batteries.

       25.     The Battery Defect renders the battery susceptible to catching fire when fully

charged to 100%.

       26.     Plaintiff and members of the Class are unaware of this latent defect. Rather than

inform consumers about the existence of this Battery Defect at the time of purchase, GM urges

Bolt owners to do the opposite and “top off your battery as much or as little as you like.”9

       27.     All Class Vehicles are affected by GM’s November 2020 recall. Interestingly, the

recall only affects model years 2017-2019; the 2020 model year Chevrolet Bolt EVs do not have

this same issue because they reportedly “use a different battery-cell design than the vehicles

affected by this recall.”10 The fact that GM switched to a different battery-cell design beginning

with the 2020 model year cars is further evidence that GM was aware that battery problems

existed with the 2017–2019 model year Bolts.

       28.     Instead of issuing a complete recall of the vehicles to replace the dangerous

batteries, GM informed the NHTSA that the purpose of the recall is to instead install an interim

8
 See https://afdc.energy.gov/vehicles/electric_batteries.html#:~:text=Lithium%2DIon%20
Batteries,-Lithium%2Dion%20batteries&text=They%20also%20have%20a%20high,%2C%
20and%20low%20self%2Ddischarge.&text=Most%20of%20today's%20PHEVs%20and,that%2
0of%20consumer%20electronics%20batteries (last visited Feb. 17, 2021).
9
 https://web.archive.org/web/20171011012928/http://www.chevrolet.com/bolt-ev-electric-
vehicle (last visited Feb. 17, 2021).
10
  See Brown, Laura, 50,000 Chevy Bolt EVs Recalled; Owners Told Not to Park in Garages,
Near Houses (Jan. 10, 2021), available: https://www.caranddriver.com/news/a34672772/
chevrolet-bolt-ev-recall-battery/ (last visited Feb. 17. 2021).
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 8 of 29




software remedy to reprogram the hybrid propulsion system control module to reduce the

battery’s charge capacity by 10%.

       29.     GM told Class Vehicle owners to schedule a service appointment with their local

dealerships to update the vehicle’s battery software to automatically limit the maximum state of

charge to approximately 90% battery capacity. For Class Vehicle owners who have not yet done

so, GM recommends that those owners or lessees should not park their car in their garage or

carport until after they have visited their local dealership and, in the interim, modify their car

software to lower the maximum battery charge to 90%.

       30.     Class Vehicle owners are thus either subject to a car fire, or must install a

software patch that results in reduced driving range to 90% or less.

       31.     Despite its knowledge of the Battery Defect for years, GM has sold and leased

and continues to sell and lease Class Vehicles with the knowledge that they contain defective and

potentially dangerous batteries.

C.     GM Knew About the Defect

       32.     The Chevrolet Bolt has long been plagued with battery-related problems. GM has

been aware of battery-related problems for years.

       33.     The battery has been the subject of a variety of GM improvement programs and

notices over the years, including various software updates that were necessary to improve the

performance and function.11




11
   See, e.g., https://static.nhtsa.gov/odi/tsbs/2018/MC-10141375-9999.pdf (last visited Feb. 17,
2021); https://static.nhtsa.gov/odi/tsbs/2018/MC-10143682-9999.pdf (last visited Feb. 17, 2021);
https://insideevs.com/news/337521/update-possible-chevy-bolt-battery-cell-failure-prompts-gm-
statement-recall/ (last accessed Feb. 17, 2021); https://static.nhtsa.gov/odi/tsbs/2018/MC-
10145176-9999.pdf (last visited Feb. 17, 2021).
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 9 of 29




       34.     Even though a Bolt battery fire occurred in March 2019, GM only first launched

an internal investigation beginning August 2020.12 GM did not alert customers at the time that it

was conducting that investigation.

       35.     According to the National Highway Traffic Safety Administration reports, the

batteries powering the Chevy Bolt have caught fire under the rear passenger seat on at least three

occasions.13

       36.     Notwithstanding its knowledge about the fire and the latent defect affected the

batteries, GM failed to notify Plaintiff and members of the Class of the Battery Defect at the time

of purchasing their Class Vehicles.

       37.     In fact, GM did not perform its recall until several fires occurred in the Class

Vehicles. This was perhaps an effort to delay the financial ramifications of having to publicly

acknowledge that its Class Vehicles and car batteries were inherently defective by design and

incapable of safely providing customers with GM’s advertised 238-mile driving range.

       38.     GM actively concealed and withheld the fact that the existence of the Battery

Defect would diminish car owners’ usage of the Class Vehicles and would also depreciate their

vehicle’s intrinsic and resale value, because the Class Vehicles could not safely achieve the

represented mileage capacity that GM had advertised.




12
  See McEachern, Sam, 2019 Chevrolet Bolt EV Fire To Be Investigated By General Motors,
GM Authority (Aug. 27, 2020), available: https://gmauthority.com/blog/2020/08/2019-chevrolet-
bolt-ev-fire-to-be-investigated-by-general-motors/ (last visited Feb. 17, 2021).
13
  See Mufson, Steven, Auto industry peers into an electric future and sees bumps ahead,
Washington Post (Feb. 6, 2021), available: https://www.washingtonpost.com/climate-
environment/2021/02/06/auto-industry-peers-into-an-electric-future-sees-bumps-ahead/ (last
visited Feb. 17, 2021).
        Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 10 of 29




       39.     GM issued a recall on November 13, 2020.14 That recall, number N202311730,

revealed that “GM has decided that a defect which relates to motor vehicle safety exists in select

2017-2019 model year Chevrolet Bolt EV vehicles … that may pose a risk of fire …. GM has

developed software that will limit vehicle charging to 90% of full capacity….”

       40.     GM also mailed an “Important Safety Recall” and emailed a notice entitled

“Important safety information regarding your Chevrolet Bolt EV” to Bolt owners and lessees in

November 2020, which stated essentially the same thing.

       41.     A “Bolt EV Safety Recall” sheet was also mailed to Class Members in December

2020 in English and Spanish.

       42.     In these communications, instead of offering owners a full recall to completely

replace the defective battery, GM only instituted a software update, which served merely as a

temporary fix for a permanent and potentially dangerous defect.

       43.     GM’s “remedy” in the form of a software update reduces the range of Class

Vehicles to 10%. This adds to the “range anxiety” that Chevrolet Bolt owners already have – the

deep-seated fear of many electric vehicle drivers that their vehicle will not have sufficient

mileage or power to get them from point A to point B safely.15

       44.     This reduced capacity also means more charging time, maintenance, and expense

for Bolt owners and lessees.




14
 See https://my.gm.com/recalls?vin=1G1FX6S07J4120452&evar36=eml_monthly_onstar_
OVD&vels=662483105 (last visited Feb. 17, 2021).
15
  See Brooks, Allen, EV “Range Anxiety”: Real World Issues, MasterResource (July 10, 2017),
available: https://www.masterresource.org/electric-vehicles/ev-batteries/ (last visited Feb. 17,
2021).
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 11 of 29




        45.     Bolt owners and lessees have been deprived of the benefit of their bargain when

they purchased or leased their Bolts.

        46.     Had GM disclosed the Battery Defect instead of remaining quiet, customers

would have been made aware of it, and would not have purchased their Bolt vehicles or would

have paid substantially less for them.

        47.     While GM has said since November 2020 in public forums and to Bolt owners

and lessees that it was looking to introduce a more permanent fix after January 1, 2021, there has

yet to be a more permanent solution offered by GM to remedy the Battery Defect. Despite recent

reports suggested that “the only remedy for this [defect] is to replace all of the affected battery

packs or keep the batteries from charging fully,”16 GM has provided no indication that it is

willing to replace the defective batteries for all Class Vehicles.

        48.     GM’s knowledge of the Battery Defect and its subsequent inaction has resulted in

harm to Plaintiff and Class members.

D.      GM Sold and Continues to Sell Defective Class Vehicles

        49.     GM marketed, distributed, and sold Chevrolet Bolt vehicles in multiple states

across the nation, including in the State of Texas.

        50.     GM knew or should have known that the Class Vehicles were being advertised and

sold with false and misleading representations regarding the range of the Class Vehicles and the

risk of fire posed by the defective batteries.




16
  Graham, Sean, Cause of LG’s battery fires rumored to be found, (Feb. 12, 2021), available:
https://electrek.co/2021/02/12/cause-of-lg-battery-fires-rumored-to-be-found/?fbclid=IwAR0cF8
_XFT254BACDGo7s2KLreTxRkMbq2-CUpNSodzhII4G51JPqWD3jzU (last visited Feb. 17,
2021).
           Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 12 of 29




       51.     Despite this knowledge, GM has failed to compensate owners and lessees who

purchased Class Vehicles. Instead, GM has implemented a temporary software update which

comes at a significant cost to functionality, reducing the battery capacity and resulting mileage

capabilities by 10%.

       52.     Due to these defects, the Chevrolet Bolt is defective and is not fit for its intended

purpose.

       53.     As a result of GM’s unfair, deceptive and/or fraudulent business practices, Class

Members have been deprived of the benefit of their bargain, have lost use of their Class Vehicles

for extended periods of time, have been exposed to dangerous conditions, and have incurred lost

time and out-of-pocket costs. Class Vehicles also have suffered a diminution in value due to the

Battery Defect.

E.     Plaintiff’s Experience

       54.     Plaintiff’s experience with his Class Vehicles is consistent with countless other

Chevrolet Bolt owners’ and lessees’ complaints about and experiences with their vehicles.

       55.     Plaintiff Kelsch is an adult individual who resides in Cibolo, Texas. In or around

September     15,   2019,   Plaintiff   purchased     a   new    2019    Chevrolet    Bolt   (VIN:

1G1FZ6SOXK4111997) from an authorized dealership in San Antonio, TX.

       56.     Plaintiff Kelsch made the decision to purchase the Chevrolet Bolt after

considering GM’s representations about the vehicle, including the reported 238-mile range. He

chose the Chevy Bolt based primarily on its represented range, particularly GM’s supposed

reputation for manufacturing quality electric cars.
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 13 of 29




       57.     After Plaintiff Kelsch was notified about the recall in or around November

2020, he set the charging limit in his Bolt to 80%, per GM’s recommendations, instead of

having the software update installed.

       58.     After setting the charging limit, the estimated range on Plaintiff Kelsch’s car

declined and was drastically less than the range of 238 miles that Plaintiff Kelsch expected he

would be getting when he purchased his vehicle.

       59.     Because GM was unable to provide a more definitive timeframe for a

permanent solution to remedy the Battery Defect, Plaintiff traded in his Chevrolet Bolt on or

around March 3, 2021.

       60.     The recall dramatically reduced the MSRP value of $43,000. Plaintiff Kelsch

was unable to get more than a $19,000 trade in value.

       61.     When Plaintiff Kelsch purchased his Chevrolet Bolt, he was not aware of the

Battery Defect, or that the only purported “fix” to prevent a battery fire would greatly reduce

his vehicle’s range, battery capacity and resale value.

       62.     Had GM disclosed the defect in its battery causing a lower range for a single

charge or the battery’s propensity to catch fire, Plaintiff Kelsch would not have purchased the

Chevrolet Bolt or would have paid substantially less for it.

       F.      Plaintiff’s Experience is Mirrored by Other Potential Class Members

       63.     Plaintiff’s experience is representative of the experiences with scores of other

consumers.

       64.     Numerous Chevy Bolt owner and lessees have griped about the Battery Defect

publicly, in online consumer complaint forums, NHTSA’s website, and, upon information and
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 14 of 29




belief, to GM directly. A small sample of the countless consumer complaints are included

below:




                                                                                      17




                                                                     18



17
  https://www.reddit.com/r/BoltEV/comments/llekwh/is_anyone_else_annoyed_with_gm
_over_the_bolt/ .
           Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 15 of 29




                                                                            19




                                                                            20




18
     https://twitter.com/lebuck_phx/status/1358813061134446595.
19
     https://www.nhtsa.gov/vehicle/2017/CHEVROLET/BOLT.
20
     https://www.nhtsa.gov/vehicle/2017/CHEVROLET/BOLT.
          Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 16 of 29




21
     https://www.nhtsa.gov/vehicle/2017/CHEVROLET/BOLT
                                                                      21
          Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 17 of 29




                                                                                   22




                                       CLASS ALLEGATIONS

         65.   Plaintiff brings this action pursuant to Federal Rules of Civil Procedure 23(a) and

23(b)(2) as representatives of the following Class:

         Nationwide Class

         All purchasers and lessees of model year 2017-2019 Chevrolet Bolt vehicles who
         purchased for end use and not for resale.

         66.   Excluded from the Class are: Defendant, its affiliates, subsidiaries, parents,

successors, predecessors, any entity in which Defendant or its parents have a controlling interest;

Defendant’s current and former employees, officers and directors; the Judge(s) and/or

Magistrate(s) assigned to this case; any person who properly obtains exclusion from the Class;

any person whose claims have been finally adjudicated on the merits or otherwise released; and


22
     https://www.nhtsa.gov/vehicle/2019/CHEVROLET/BOLT%252520EV.
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 18 of 29




the parties’ counsel in this litigation. Plaintiff reserves the right to modify, change, or expand the

Class definitions based upon discovery and further investigation.

       67.     Numerosity: The Class is so numerous that joinder of all members is

impracticable. While the exact number and identities of individual Class Members are unknown

at this time, such information being in the sole possession of Defendant and obtainable by

Plaintiff only through the discovery process, Plaintiff believes, and on that basis alleges, that tens

of thousands of Class Members have been subjected to the conduct by Defendant alleged herein.

(Upon information and belief, members of the Class can be readily identified and notified based

upon, inter alia, the records (including databases, e-mails, dealership records and files, etc.) that

GM maintains regarding its sales and leases of Class Vehicles.)

       68.     Existence/Predominance of Common Questions of Fact and Law: Common

questions of law and fact exist as to all members of the Class. These questions predominate over

the questions affecting individual Class Members. These common legal and factual questions

include, but are not limited to:

               a.      Whether GM engaged in the conduct alleged herein;

               b.      Whether GM knew about (or should have known about) the Battery

Defect but failed to disclose it and its consequences;

               c.      When GM became aware of the Battery Defect;

               d.      Whether GM knowingly concealed the Battery Defect;

               e.      Whether Plaintiff and Class Members overpaid for their Class Vehicles in

light of the Battery Defect;

               f.      Whether a reasonable consumer would consider the Battery Defect or its

consequences to be material;
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 19 of 29




               g.      Whether GM’s conduct alleged herein violates consumer protection

statutes, false advertising laws, warranty laws, and other laws as asserted herein;

               h.      Whether Plaintiff and Class Members are entitled to damages, including

punitive damages, as a result of GM’s conduct alleged herein, and if so, the amount or proper

measure of those damages; and

               i.      Whether Plaintiff and Class Members are entitled to equitable relief.

        69.    Typicality: Plaintiff’s claims are typical of the claims of the Class since Plaintiff

and all Class Members were injured in the same manner by Defendant’s uniform course of

conduct described herein. Plaintiff and all Class Members have the same claims against

Defendant relating to the conduct alleged herein, and the same events giving rise to Plaintiff’s

claims for relief are identical to those giving rise to the claims of all Class Members. Plaintiff

and all Class Members sustained monetary and economic injuries including, but not limited to,

ascertainable losses arising out of Defendant’s wrongful conduct in selling and failing to remedy

defective Class Vehicles. Plaintiff advances the same claims and legal theories on behalf of

himself and all absent Class Members. There are no defenses available to GM that are unique to

Plaintiff.

        70.    Adequacy: Plaintiff is an adequate representative for the Class because his

interests do not conflict with the interests of the Class. Plaintiff has retained counsel competent

and highly experienced in complex class action litigation and counsel intends to prosecute this

action vigorously. The interests of the Class will be fairly and adequately protected by Plaintiff

and his counsel.

        71.    Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiff and all Class Members. The injury suffered by
           Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 20 of 29




each individual Class Member is relatively small in comparison to the burden and expense of

individual prosecution of the complex and extensive litigation necessitated by Defendant’s

conduct. It would be virtually impossible for members of the Class to effectively individually

redress the wrongs done to them by GM. Even if Class Members could afford such individual

litigation, the court system could not. Individualized litigation presents a potential for

inconsistent or contradictory judgments and increases the delay and expense to all parties, and to

the court system, presented by the complex legal and factual issues of the case. By contrast, the

class action device presents far fewer management difficulties, and provides the benefits of

single adjudication, an economy of scale, and comprehensive supervision by a single court.

                                         COUNT I
                       Violation of the Magnuson-Moss Warranty Act
                            15 U.S.C. § 2301, et seq. (“MMWA”)

       72.     Plaintiff repeats and incorporates by reference each and every allegation

contained in the foregoing paragraphs.

       73.     Plaintiff brings this claim individually and on behalf of the Nationwide Class.

       74.     The Class Vehicles are a “consumer product” under the MMWA, 15 U.S.C. §

2301(1).

       75.     Plaintiff and Class Members are “consumers” under the MMWA, 15 U.S.C. §

2301(3).

       76.     Defendant is a “supplier” and “warrantor” under the MMWA, 15 U.S.C. §§

2301(4)-(5).

       77.     Under 15 U.S.C. § 2301(d)(1), consumers have a cause of action when they are

damaged when a warrantor does not comply with a written warranty.
        Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 21 of 29




       78.     Defendant’s 3-year/36,000 mile “bumper to bumper” new vehicle limited

warranty is a “written warranty” under the MMWA.23 15 U.S.C. § 2301(6).

       79.     Defendant’s 5-year/60,000 mile powertrain new vehicle limited warranty is a

“written warranty” under the MMWA.24 15 U.S.C. § 2301(6).

       80.     Defendant’s 5-year/60,000 mile optional extended new vehicle limited warranty is

a “written warranty” under the MMWA.25 15 U.S.C. § 2301(6).

       81.     Defendant’s 8-year/100,000 mile electric vehicle component warranty is a

“written warranty” under the MMWA.26 15 U.S.C. § 2301(6).

       82.     Defendant’s representations that Class Vehicles sold to Plaintiff and other Class

Members have “an EPA-estimated 238 miles” on “a full charge” and “offer[] more than 383 km

of range” and that Plaintiff and Class Members could “top off your battery as much or as little as

you like” are written warranties within the meaning of the MMWA, 15 U.S.C. § 2301(6).27



23
   https://www.chevrolet.com/important-information (last visited Feb. 17, 2021);
https://my.chevrolet.com/content/dam/gmownercenter/gmna/dynamic/manuals/2017/Chevrolet/B
OLT%20EV/Owner's%20Manual.pdf (last visited Feb. 17, 2021);
https://www.chevrolet.com/content/dam/chevrolet/na/us/english/index/owners/warranty/02-
pdfs/2018-chevrolet-limited-warranty-and-owner-assistance-information.pdf (last visited Feb.
17, 2021);
https://www.chevrolet.com/content/dam/chevrolet/na/us/english/index/owners/warranty/02-
pdfs/19_CHEV_WM_.pdf (last visited Feb. 17, 2021).
24
   See id.
25
   See id.
26
   See id.
27
   https://web.archive.org/web/20171011012928/http:/www.chevrolet.com/bolt-ev-electric-
vehicle#charging (last visited Feb. 17, 2021);
https://web.archive.org/web/20190421140946/https://www.chevrolet.com/previous-year/bolt-ev-
electric-car (last visited Feb. 17, 2021);
https://web.archive.org/web/20180929091633/https://www.chevrolet.com/electric/bolt-ev-
electric-car?cmp=OLA_DISPLAY_20519044_211515933_411199255_77369262 (last visited
Feb. 17, 2021); https://media.chevrolet.com/media/ca/en/chevrolet/vehicles/Bolt-EV/2017.html
(last visited Feb. 17, 2021); https://media.chevrolet.com/media/ca/en/chevrolet/vehicles/Bolt-
EV/2018.html (last visited Feb. 17, 2021);
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 22 of 29




        83.     Through these written warranties, Defendant warranted to Plaintiff and Class

Members that the Class Vehicles they purchased were free from defects, of merchantable quality,

and fit for ordinary and represented use.

        84.     Plaintiff and Class Members relied on the existence and length of these written

warranties when deciding whether to purchase or lease the Class Vehicles.

        85.     Defendant breached its written warranties as described herein. Contrary to

Defendant’s representation, Plaintiff and other Class Members were subject to the Battery Defect

and were faced with the choice of limiting their battery charge to 90% (or less) or subjecting

themselves to the risk of a potential car fire.

        86.     Defendant further breached its written warranties by:

                a.      Selling and leasing Class Vehicles with a battery that was defective in

materials and/or workmanship, requiring repair or replacement within the warranty period; and

                b.      Refusing and/or failing to honor the warranties by repairing or replacing

the battery and thereby leaving the Class Vehicles with a capability less than that was advertised.

        87.     Defendant knew, or should have known, of the Battery Defect in the Class

Vehicles.

        88.     Defendant knew, or should have known, of its misrepresentations and omissions

regarding the capabilities of the Class Vehicles, yet proceeded with a coordinated advertising

campaign through which Defendant promised that the Class Vehicles have “an EPA-estimated

238 miles” on “a full charge” and “offer[s] more than 383 km of range” and that Plaintiff and

Class Members can “top off your battery as much or as little as you like.”



https://media.chevrolet.com/media/ca/en/chevrolet/vehicles/Bolt-EV/2019.html (last visited Feb.
17, 2021).
        Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 23 of 29




       89.     Defendant has been given reasonable opportunity to cure its breaches of warranty.

Defendant had actual knowledge and ample notice that the battery in the Class Vehicles is and

was defective, but failed to provide an adequate remedy.

       90.     As a result of the Battery Defect, the Class Vehicles fail to perform in accordance

with their ordinary and intended purposes and are unfit and unreasonably dangerous for ordinary

use.

       91.     As a direct and proximate result of Defendant’s breach of written warranties,

Plaintiff and Class Members have suffered damages in an amount to be determined at trial.

       92.     The amount in controversy for purposes of Plaintiff’s individual claims exceeds

$25. The amount in controversy in this action exceeds $50,000, exclusive of interest and costs,

computed on the basis of all claims to be adjudicated. 15 U.S.C. § 2310(d)(3).

       93.     Plaintiff also seeks costs and expenses, including reasonable attorneys’ fees,

under the MMWA. 15 U.S.C. § 2310(d)(2).

                                          COUNT II
                                  Breach of Express Warranty

       94.     Plaintiff repeats and incorporates by reference each and every allegation

contained in the foregoing paragraphs.

       95.     Plaintiff brings this claim individually, and on behalf of the Class.

       96.     Plaintiff and other Class Members formed a contract with Defendant at the time

they purchased or leased their Class Vehicles. The terms of the contract include the promised and

affirmation of fact and express warranties made by Defendant.

       97.     In addition to the express conditions and warranties, Defendant provides the

following warranties for its Class Vehicles:
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 24 of 29




               a.      A Bumper-to-Bumper Limited Warranty of 3 years/36,000 miles where

“Chevrolet is committed to ensuring satisfaction with your new vehicle. Your Chevrolet dealer

also wants you to be completely satisfies and invites you to return for all your service needs, both

during and after the warranty period”;

               b.      A Powertrain Limited Warranty of 5 year/60,000 miles;

               c.      An Electric and Hybrid Warranty that “warrant[s] certain components for

each Chevrolet…Bolt EV…for 8 years or 100,000 miles…against warrantable repairs to the

specific electric propulsion components of the vehicle” which includes repair and replacement to

the “Electric Propulsion Battery.” 28

       98.     Plaintiff and Class Members’ Class vehicles did not perform as promised due to

the Battery Defect.

       99.     Defendant has actual knowledge that it breached the express warranties with

Plaintiff and Class Members related to the Class Vehicles.

       100.    Defendant breached the terms of the express warranties with Plaintiff and Class

Members by providing the Class Vehicles with defective batteries.

       101.    Plaintiff sought assistance for their Class Vehicle from Defendant pursuant to the

recall during the express warranty period. However, no permanent fix is currently available.

Class Vehicles have not been repaired and restored to the condition warranted.




28
  https://www.chevrolet.com/important-information (last visited Feb. 17, 2021);
https://my.chevrolet.com/content/dam/gmownercenter/gmna/dynamic/manuals/2017/Chevrolet/B
OLT%20EV/Owner's%20Manual.pdf (last visited Feb. 17, 2021); https://www.chevrolet.com/
content/dam/chevrolet/na/us/english/index/owners/warranty/02-pdfs/2018-chevrolet-limited-
warranty-and-owner-assistance-information.pdf (last visited Feb. 17, 2021);
https://www.chevrolet.com/content/dam/chevrolet/na/us/english/index/owners/warranty/02-
pdfs/19_CHEV_WM_.pdf (last visited Feb. 17, 2021).
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 25 of 29




       102.    As the foreseeable and actual result of Defendant’s breach of express warranties,

Plaintiff and Class Members were damaged in an amount that is the difference between the value

of the Class Vehicles if they had possessed batteries as warranted and performed as represented

and the value of the Class Vehicles that they actually received.

                                         COUNT III
                                      Common Law Fraud

       103.    Plaintiff repeats and incorporates by reference each and every allegation

contained in the foregoing paragraphs.

       104.    Defendant made material omissions concerning a presently existing or past fact

by not fully and truthfully disclose to its customers the true nature of the inherent Battery Defect.

A reasonable consumer would have expected that the Chevy Bolt would not be defective and

pose a serious safety risk.

       105.    The facts concealed or not disclosed by Defendant to Plaintiff and Class Members

are material in that a reasonable consumer would have considered them to be important in

deciding whether to purchase or lease Defendant’s Class Vehicles or pay a lesser price.

       106.    Had Plaintiff and the Class known about the defective nature of the Class

Vehicles and their Battery Defect, they would not have purchased or leased the Class Vehicles or

would have paid less for them. As a result, Plaintiff and the other Class members were

fraudulently induced to purchase or lease the Class Vehicles with the said defects and all of the

resultant problems.

       107.    Plaintiff and Class Members reasonably relied on these omissions and suffered

damages as a result. To the extent that Defendant’s conduct was willful, oppressive or malicious,

Plaintiff and Class Members are entitled to an award of punitive damages.
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 26 of 29




                                       COUNT IV
                        Fraudulent Concealment / Fraud by Omission

       108.    Plaintiff repeats and incorporates by reference each and every allegation

contained in the foregoing paragraphs.

       109.    Plaintiff brings this claim on behalf of himself and members of the Class.

       110.    Defendant intentionally concealed the Battery Defect, acted with reckless

disregard for the truth, and denied Plaintiff and the Class highly relevant information to their

purchasing decisions.

       111.    Defendant further affirmatively misrepresented to Plaintiff in advertising and

other forms of communication, including standard and uniform material provided with each car,

that the Class Vehicles it was selling had no significant defects and would perform and operate

properly, including when the battery was fully charged. Defendant knew that these

representations were false when made.

       112.    The Class Vehicles purchased or leased by Plaintiff and the Class were, in fact,

defective, unsafe, and unreliable, because the vehicles’ batteries were susceptible to bursting into

flame when fully charged or nearly fully charged.

       113.    Defendant had a duty to disclose that these vehicles were defective, unsafe, and

unreliable because Plaintiff relied on Defendant’s material representations that the Class

Vehicle’s battery could be safely fully charged to permit the vehicles to travel for a reported

range of 238 miles on a single full charge.

       114.    This concealment was material because if it had been disclosed, Plaintiff would

not have bought or leased the Class Vehicles or would have bought or leased the vehicle at a

substantially reduced price.
         Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 27 of 29




       115.     The above representations were material because they were facts that would

typically be relied on by a person purchasing or leasing a motor vehicle. Defendant knew or

recklessly disregarded that its representations were false, but intentionally made the false

statements to sell or lease the Class Vehicles.

       116.     Plaintiff relied on Defendant’s reputation along with Defendant’s failure to

disclose and Defendant’s affirmative assurance that its vehicles would safely and reliably travel

the disclosed driving range when purchasing the Class Vehicles.

       117.     Plaintiff and the Class have been injured in an amount to be proven at trial,

including, but not limited to, their lost benefit of the bargain and overpayment at the time of

purchase or lease and/or the diminished value of the Class Vehicles.

       118.     Defendant’s conduct was knowing, intentional, with malice, demonstrated a

complete lack of care, and was in reckless disregard for the rights of Plaintiff and the Class.

Plaintiff and the Class are therefore entitled to an award of punitive damages.

                                          COUNT V
                                       Unjust Enrichment

       119.     Plaintiff repeats and incorporates by reference each and every allegation

contained in the foregoing paragraphs.

       120.     Plaintiff and Class Members overpaid for their defective Class Vehicles in

amounts that they would not have paid to purchase or lease the vehicles had they known of the

Battery Defect.

       121.     Defendant has been unjustly enriched by these overpayments which were

obtained by the conduct described herein. Equity militates against Defendant retaining these ill-

gotten gains.
        Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 28 of 29




       122.   Defendant should be required to relinquish the monies it obtained and disgorge its

profits from sales of the Class Vehicles as restitution in order to place Plaintiff and Class

Members in the position in which they would have been had Defendant not knowingly sold Class

Vehicles with a concealed Battery Defect that potentially causes a vehicle fire and which has led

Plaintiff and Class Members to experience reduced driving range.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

hereby requests that this Court enter an Order against Defendant providing the following:

           A. Certification of the proposed Class, appointment of Plaintiff as Class

              representative and counsel of record as Class Counsel;

           B. Injunctive relief temporarily and permanently enjoining Defendant from

              continuing to engage in the unlawful conduct alleged herein;

           C. Payment to Plaintiff and Class Members of all out-of-pocket expenses resulting

              from or arising from the Battery Defect alleged herein;

           D. An award of all actual, general, special, incidental, statutory, punitive, and

              consequential damages to which Plaintiff and Class Members are entitled

              (including, without limitation, any payments made to Chevrolet dealers to address

              the Battery Defect);

           E. An award of pre- and post-judgment interest on any amounts awarded;

           F. Any additional appropriate equitable, injunctive and/or declaratory relief,

              including, without limitation, an order that requires Defendant to repair, recall,

              and/or replace the Class Vehicles and to extend applicable warranties to a

              reasonable period of time, and to provide Plaintiff and Class Members with
 Case 5:21-cv-00229-OLG Document 1 Filed 03/05/21 Page 29 of 29




       appropriate curative notice regarding the existence and cause of the Battery

       Defect;

   G. An award of reasonable attorneys’ fees, expenses, and costs of suit; and

   H. All such other or further relief as the Court may find to be appropriate.

                                 JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues so triable.


Dated: March 5, 2021

                                               _/s/ Cory S. Fein_____________________
                                               Cory S. Fein (Texas Bar No. 06879450)
                                               CORY FEIN LAW FIRM
                                               712 Main Street, Suite 800
                                               Houston, TX 77002
                                               (281) 254-7717
                                               (530) 748 - 0601 (fax)
                                               cory@coryfeinlaw.com



                                               Attorney for Plaintiff and the
                                               Proposed Class
